Citation Nr: 1201688	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  10-21 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for left cerebellar hemispheric mass, likely infarction, claimed as a stroke.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

The Veteran served on active duty from February 1971 to March 1973.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) above.  

The issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See April 2010 VA Form 9.  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The competent and credible evidence of record raises a reasonable doubt as to whether the Veteran's current bilateral hearing loss is related to his military service.  

2.  The preponderance of the evidence is against a finding that the Veteran's current left cerebellar hemispheric mass, likely infarction, was incurred in or aggravated by active military service or manifested during his first post-service year.  


CONCLUSIONS OF LAW

1.  After resolving all reasonable doubt in favor of the Veteran, the Board concludes that bilateral hearing loss was incurred as a result of active military service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.303 (2011).  

2.  A left cerebellar hemispheric mass, likely infarction, was not incurred or aggravated by service; nor may the cerebellar mass be presumed to have been incurred in service as a chronic disease.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, letters dated September 2008 and November 2008, sent prior to initial unfavorable AOJ decision issued in April 2009, advised the Veteran of the evidence and information necessary to substantiate his service connection claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the November 2008 letter informed him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  As such, the Board finds that the Veteran has been provide all required notice.  

Relevant to the duty to assist, the Veteran's available service treatment records, as well as all post-service treatment records identified by the Veteran and the record have been obtained and considered.  The Veteran has not identified any additional, outstanding records that he wishes to be considered in his appeal.  

Additionally, the Veteran was provided with a VA audio examination in January 2009.  The Board notes that the Veteran has not been provided with an examination in conjunction with his service connection claim for left cerebellar hemispheric mass; however, for reasons discussed in detail below, the Board finds that a VA examination is not needed in conjunction with that claim.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.  


Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as organic diseases of the nervous system, including hearing loss, and malignant tumors of the brain, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Court has held that 38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has also held that the regulation does not preclude service connection for hearing loss that first met the regulations requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304; Hensley, 5 Vet. App. at 159-60.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Hearing Loss

The Veteran has asserted that service connection is warranted for bilateral hearing loss because he believes his current hearing impairment is related to the significant noise to which he was exposed during active service.  At the January 2009 VA examination, the Veteran reported that his military noise exposure included small weapons, tanks, and explosions.  He specifically reported that he stood within 20 feet of M-60 and Sheraton tanks while they were fired without hearing protection.  See also November 2008 statement from the Veteran.  

The Veteran's DD Form 214 reflects that his military occupational specialty was a light weapons infantryman.  Therefore, for the purposes of this decision, the Veteran's military noise exposure is presumed.  

However, the service treatment records (STRs) do not contain any complaints, treatment, or findings related to hearing loss.  In fact, the Veteran's hearing acuity was within normal limits at examinations conducted at entry and separation into service.  See reports of medical examination dated October 1970 and January 1973.  

Nevertheless, as noted above, the Board notes that the lack of evidence showing hearing loss during service is not fatal to the Veteran's claim.  Instead, service connection may be granted if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  See Hensley, supra; 38 C.F.R. § 3.303(d).  

The Veteran has consistently asserted that he was never been able to hear well after service.  See statements from the Veteran dated October and November 2008 and April 2010.  In this context, the Board notes that the Veteran is competent to report symptoms capable of lay observation, such as decreased hearing ability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994).  In addition, since the Veteran has provided a consistent report of continued decreased hearing ability since service and his military noise exposure is presumed, the Board considers his statements to be competent and credible lay evidence of continuity of decreased hearing since service.  

The post-service treatment records show that, in November 2007, the Veteran was diagnosed with bilateral sensorineural hearing loss after complaining of decreased hearing.  See VA outpatient treatment records dated November and December 2007.  

The diagnosis of bilateral sensorineural hearing loss was continued at a January 2009 VA examination where, as noted above, the Veteran reported his military noise exposure.  The Veteran also reported his recreational noise exposure, which included working at a factory for several years and the occasional use of chainsaws, weed eaters, and lawnmowers.  He reported that he was provided with hearing protection while working at the factory but he did not use hearing protection during the occasional use of machinery reported.  

After reviewing the claims file, interviewing the Veteran, and conducting a physical examination, the January 2009 VA examiner opined that it is at less likely as not that the Veteran's current hearing loss was caused by or the result of his military noise exposure.  In making this determination, the VA examiner noted the Veteran's normal hearing shown at his induction and separation examinations in 1970 and 1973, and the VA examiner specifically noted that her opinion was based on the fact that the Veteran's hearing was normal at discharge from service.  

The January 2009 VA examination is considered competent medical evidence; however, the examiner's opinion is afforded lessened probative value because the negative nexus opinion is based on the showing of normal hearing at separation from service.  However, as previously noted, normal hearing at separation from service, alone, does not preclude the grant of service connection.  See Hensley, supra; 38 C.F.R. § 3.303(d).  Moreover, it does not appear that the VA examiner considered the Veteran's competent and credible lay statements of continued decreased hearing since service, which also decreases the probative value of her opinion.  

There is no other medical evidence or opinion of record which addresses the likely etiology of the Veteran's current hearing impairment.  

Nevertheless, given the Veteran's presumed military noise exposure during service, the competent and credible lay evidence of continued decreased hearing since service, the lack of evidence showing significant noise exposure without hearing protection following service, and the current diagnosis of bilateral sensorineural hearing loss, the Board finds there is competent evidence to establish a medical nexus between the Veteran's current hearing disability and service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

For the Veteran to be successful in his claim, he needs to show only that it is at least as likely as not that his current hearing loss was incurred in or is otherwise related to his military service.  See 38 U.S.C.A. § 5107 (West 2002).  Given that the Veteran's military noise exposure is presumed, the competent and credible lay evidence of continued decreased hearing since service, the lack of evidence showing significant noise exposure without hearing protection following service, and the current diagnosis of bilateral sensorineural hearing loss, the Board finds that the evidence of record raises a reasonable doubt as to whether the Veteran's bilateral hearing loss is related to his military service.  As all reasonable doubt is resolved in favor of the Veteran, the Board finds that his claim may be granted.  

In summary, having weighed the evidence both in support of and against the claim, the Board concludes that the preponderance of evidence is not against finding in favor of the Veteran, as the competent and credible evidence of record raises a reasonable doubt as to whether his current bilateral hearing loss is related to his military service.  Therefore, without finding error in the previous action taken by the RO, the Board will resolve all reasonable doubt in favor of the Veteran and conclude that service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Left cerebellar hemispheric mass

Review of the record reveals that, in November 2006, the Veteran was diagnosed with a left cerebellar hemispheric mass, which was determined to likely be an infarction.  See VA outpatient treatment records dated November 2006.  

The Veteran is seeking service connection for the left cerebellar hemispheric mass.  He has asserted that he believes the cerebellar mass is due to an in-service head injury, for which he was treated during service.  He has specifically stated that, in 1972 while stationed in Germany, he was kicked in the head during recreational activities and received treatment from the medical unit.  The Veteran has reported having continued headaches since that time.  See statements from the Veteran dated October and November 2009.  

The STRs do not contain any complaints, treatment, or findings related to a head injury incurred during service or any symptoms, including headaches, that were incurred during service as a result thereof.  In fact, there are no complaints or treatment for headaches or any other symptoms reasonably attributable to a cerebellar mass during service, including at the separation examination.  

The Veteran has asserted that the STRs are incomplete because they do not include records showing treatment for the reported head injury and that VA has not met its duty to assist him by obtaining these records.  

The Board has considered the Veteran's assertion; however, review of the STRs reveal that they contain records which document treatment received in 1971 and 1973 in Amberg, Germany, as well as the January 1973 report of medical examination conducted at separation in Sandhofen, Germany.  The STRs also show treatment at Fort Knox, Kentucky in 1971, include the Veteran's induction and separation examination report, and also contain records which document treatment dated throughout service.  Therefore, given the foregoing, the Veteran's assertion that the STRs are incomplete is not considered credible or sufficient to warrant a request for additional records.  

As a result, the Board finds that the evidentiary record does not contain any competent and credible evidence of an in-service head injury, which resulted in any symptoms reasonably attributable to a cerebellar mass or infarction.  The lack of evidence in this regard preponderates against a finding that the Veteran suffered an injury or manifested symptoms during service to which his current cerebellar mass may be attributed.  

The post-service evidence does not contain symptoms or findings related to a cerebellar mass or infarction for many years after service.  The post-service evidence shows that, in November 2006, the Veteran sought treatment for a history of passing out during the previous few weeks.  He reported that, a few days prior to seeking treatment, he passed out at work and struck his head on a metal table, which resulted in headaches that persisted to the time he sought treatment.  As noted, radiological studies revealed findings consistent with a left cerebellar hemispheric mass, which was determined to likely be a left cerebellar infarction.  See November 2006 VA outpatient treatment records.  

In evaluating this claim, the Board finds probative that, when the Veteran sought treatment in November 2006, he did not report suffering from headaches or any other symptoms since service.  He did not report a history of manifesting headaches at a prior time or that he believed his current headaches were related to an injury or disability in service.  Instead, he consistently reported that his headaches had their onset only days earlier as a result of a post-service on-the-job injury.  

This evidence is considered highly probative evidence against the Veteran's assertion that his current symptoms and resulting diagnosis, i.e., left cerebellar hemispheric mass, are related to service.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

This evidence also rebuts any assertion of continuity of symptomatology since service, as there is a gap of more than 30 years between the time the Veteran was discharged from service and the first time evidence of headaches or other findings of a cerebellar mass or infarction is shown in the record.  See 38 C.F.R. § 3.303(b); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (to the effect that service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  In this regard, the Board also finds probative that the Veteran has not submitted or identified any evidence that shows symptoms reasonably attributable to a cerebellar mass or infarction during the 30 year gap.  

Therefore, the Board finds there is no competent or credible lay or medical evidence of continuity of symptomatology following service.  

Finally, the Board notes there is no evidence of record which indicates that the Veteran's current left cerebellar mass is related to service.  While the VA treatment records included in the record document treatment the Veteran has received for the cerebellar mass and infarction, no medical professional has determined or opined as to the likely etiology of the cerebellar mass.  Nevertheless, the Board finds probative that the VA treatment records do not contain any indication that the Veteran's treating physicians suspect that the current cerebellar mass was incurred in or as a result of service, or is otherwise related thereto.  

The Board notes that the Veteran has not been afforded a VA examination or opinion in conjunction with this claim; however, the Board finds a VA examination and opinion are not needed because there is no competent and credible evidence of any in-service event or injury to which the current disability may be related; nor is there any competent evidence which indicates that the current disability may be related to service.  As noted, there is no medical evidence or opinion of record which suggests an etiological relationship between the Veteran's current disability and his military service; nor is there any credible lay evidence of continuity of symptomatology since service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In evaluating this claim, the Board notes that the Veteran has contended on his own behalf that his left cerebellar mass is related to service.  The Board notes that lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  See Layno, 6 Vet. App. at 469-70.  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters, supra. 

In this case, the Board finds that the question regarding the potential relationship between the Veteran's left cerebellar mass and his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992). 

Therefore, while the Veteran is competent to report that he has headaches, the Board accords his statements regarding the etiology of his left cerebellar mass less probative value as he is not competent to opine on such complex medical questions, particularly given that, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  

After considering the lay and medical evidence of record, the Board finds that the preponderance of the evidence is against the grant of service connection for a left cerebellar mass.  The STRs do not contain any complaints, treatment, or findings of an injury or symptoms reasonably related to the cerebellar mass manifested several years after service.  The competent and credible evidence shows that the Veteran did not report suffering from headaches or any other symptoms reasonably attributable to a cerebellar mass or infarction until more than 30 years after service and, when he did seek treatment, he attributed his symptoms to a post-service event without mentioning or suggesting a possible relationship between his symptomatology and his military service.  There is no medical evidence or opinion of record which suggests or establishes an etiologic relationship between the Veteran's current diagnosis and service and the lay evidence of record which purports to establish a nexus is not considered competent evidence.  

The Board has considered whether service connection for the left cerebellar mass may be granted on a presumptive basis, as a malignant tumor of the brain.  See 38 C.F.R. §§ 3.307, 3.309.  However, as noted, the Veteran's left cerebellar mass was not diagnosed until November 2006, more than 30 years after separation from service, and there is no competent or credible evidence of record which shows that the cerebellar mass was manifested during his first post-service year.  

Therefore, based on the foregoing reasons and bases, the Veteran's service connection claim must be denied and the benefit-of-the-doubt doctrine is not for application.  See Gilbert, supra.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.  

Entitlement to service connection for a left cerebellar hemispheric mass, likely infarction, is denied.  


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


